Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are merely box drawings with a number. The boxes should at least contain a naming of the box figure, or method step of the box figure. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: first calculation module (claim 5), a second calculation module (claim 5), a determination module (claim 5 and 8), a trained classifier (claims 2 and 5), a first classifier (claim 2) a calculation module (claim 8), and a second classifier (claim 2). 
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, 
Maranò et al. (US 20110177786 A1) discloses a method and system to compensate for non-line-of-sight (NLOS) propagation effects that corrupt measurements made using high-resolution localization systems. Typically, NLOS propagation introduces positive biases in distance estimation calculations, thus seriously affecting the localization performance. Typical harsh environments, such as enclosed areas, urban canyons, or under trees canopies, inherently have a high occurrence of NLOS situations. The method has a ranging stage and a localization stage. In the ranging stage, signals are exchanged between UWB devices, based on which relative angles or distances can be estimated. Ranging is often based on estimating the time of arrival (TOA) or the round-trip time of arrival (RTOA) of a packet. Based on the TOA or the RTOA, the distance can be inferred when the signal propagation speed is known. When the direct line-of-sight (LOS) path between the devices is unobstructed, this velocity can be assumed to be constant. On the other hand, under NLOS conditions, the direct signal path is obstructed, so the signal arrives either by propagation through a material or via a reflected path. In both cases, the distance estimate is positively biased. In the former case, this bias is due to reduced propagation speed, which depends on material permittivity and permeability, both of which can be frequency-dependent. In the latter case, the bias is due to the spatial configuration of reflectors. Example embodiments of the present invention include identification and mitigation methods and systems to deal with ranging bias in NLOS conditions. For instance, disclosed identification methods include a non-parametric approach to non-line-of sight (NLOS) identification based on machine learning. 
Wright et al. (US 9229102 B1) discloses a method and system having a classifier module 1750 to suppress detections that are determined to be from foliage (e.g., trees). Foliage Doppler spectra tend to exhibit several relatively high magnitude peaks such as shown in FIG. 17E, probably due to the independent motion of individual branches. In contrast, human movement tends to exhibit a single fairly defined peak as illustrated in FIG. 17F. The classifier module 1750 may thus implement a machine learning classifier (e.g., a support vector machine (SVM) or other neural network) to classify foliage based upon Doppler features. The machine learning classifier may be trained offline, for example, by a separate processor, and then the trained model may be installed on an embedded processor such as could be used with the sensor device 150 of FIG. 1B. The classifier module 1750 may then use the trained model to classify targets as potential foliage. Some implementations may also include fractal-based features and/or texture-based features derived from the range/Doppler map to enhance accuracy. Additionally, a cumulative likelihood score may also be derived to provide final classification of foliage vs. not foliage..
McAllister et al. (US 20110243469 A1) discloses a blood pressure estimation algorithm may be obtained through machine learning for the plurality of particular points, extracted at regular intervals from the waveform of the pulse wave signal, and the blood pressure value. In addition, the method of measuring the blood pressure may further include determining whether the pulse wave signal is an effective signal; in response to the pulse wave signal being determined to be the effective signal, performing the obtaining of the plurality of particular points; and in response to the pulse wave signal being determined not to be the effective signal, receiving at least one of a light transmitted through the object, a light that is radiated from the light emitter and reflected by the object, and a diffused light again to measure the pulse wave signal. The blood pressure estimation algorithm may be obtained by machine learning with respect to the plurality of particular points, sampled at regular intervals from the waveform of the pulse wave signal, and blood pressure values, according to another exemplary embodiment. For example, the blood pressure estimation algorithm may be obtained by using an artificial neural network (ANN) algorithm, a k-nearest neighbor (k-NN) algorithm, a Bayesian network algorithm, a support vector network (SVN) algorithm, a recurrent neural network (RNN) algorithm, etc. At least one layer hidden between the sampled plurality of particular points and blood pressure values (the highest blood pressure and the lowest blood pressure) may be set up, and a network may be formed, and a hidden layer matrix may be obtained by repeatedly applying machine learning to such a structure, and using a multitude of data. The blood pressure estimation algorithm may include such a hidden layer matrix. The communication unit 370 may include more than one component enabling communication with external devices, and for example, may include at least one of a short-range communication module, a wired communication module, and a mobile communication module. The short-range communication module may be a module to perform short-range communication with a device located within a predetermined distance. Examples of short-range communication technology in some exemplary embodiments may include wireless local area network (WLAN), Wi-Fi, Bluetooth, Zigbee, Wi-Fi Direct (WFD), ultra wideband (UWB), infrared data association (IrDA), Bluetooth low energy (BLE), near field communication (NFC), etc.
However, the closest prior art of record, does not disclose “determining, based on at least the variations of the plurality of specified pulse response characteristics of the first of at least one location base station at the first time using at least one trained classifier, at least one of when signal propagation in which the first of at least one location base station participates the first time is non-line-of-sight propagation, and when signal propagation in which the first location base station participates at the first time is line-of-sight propagation, wherein the classifier is trained to classify, based on the variations of the plurality of specified pulse response characteristics of any of the at least one location base station in the ultra-wideband location system, signal propagation in which the first of at least one location base station participates as line-of-sight propagation or non-line-of-sight propagation.." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
Dependent claims 2, 3, 9 and 10 (renumbered as claims 2-5) are allowable as they depend from an allowable base independent claim 1.
Independent claims 4 (renumbered as claim 6) and 5 (renumbered as claim 8) are citing the same or similar subject matter and are also allowed.
Dependent claim 8 (renumbered as claim 7) is allowable as it depends from an allowable base independent claim 4.
Dependent claims 6 (renumbered as claim 9) and 7 (renumbered as claim 10) are allowable as they depend from an allowable base independent claim 5 (renumbered as claim 8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677